The court has read the entire evidence in this case while sitting en banc, and is unanimously of the opinion that, under the rule prevailing in this state, it made a case for the jury's decision. The general affirmative charge requested by appellant was properly refused. The facts easily and clearly distinguish this case from that of Henry Clayton v. State, ante, p. 276, 114 So. 787.
Under the count in the indictment charging the appellant with maintaining an unlawful drinking place, it was competent to prove the general character and surroundings of the place where the whisky was found. Hence we find no error in the admission in evidence of the officers' statement that, while the raid was in progress, some party or parties called there and asked for whisky. Martin v. State, 16 Ala. App. 406, 78 So. 322.
We find no error in the record, and the judgment is affirmed.
Affirmed.